Defendant appeals from a judgment of the County Court, Sullivan County, convicting him after trial of the crime of grand larceny in the first degree; and from an order denying a motion for a new trial on the ground of newly discovered evidence. Defendant contends that at most the evidence against him amounted to no more than suspicious circumstances. In our view the direct and circumstantial evidence against him was sufficient for the jury to find him guilty beyond a reasonable doubt of the crime charged. We find no prejudicial errors in the admission of evidence. Nor do we find that the trial court committed reversible error in failing to charge on the law of confession. Some oral admissions by the defendant were put in evidence as a part of the People’s case, and without objection. There was no contention made at the trial, and no proof, that such admissions were made as the result of duress or violence of any kind. The motion for a new trial on the ground of newly discovered evidence was based chiefly upon the fact that an automobile license plate RK 175, claimed by the People to have been substituted for a license plate on one of the ears involved in the crime, was at the time in the possession of another party. The trial court held that even if the People were mistaken about this matter there was sufficient other evidence,to warrant a conviction. Judgment of conviction, and order denying a motion for a new trial unanimously affirmed. Present — Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ.